Citation Nr: 1504891	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, to include sinusitis.  

2. Entitlement to an increased rating for a bilateral foot disorder, evaluated as non-compensable prior to December 18, 2010.

3. Entitlement to an increased rating for a bilateral foot disorder, evaluated as 30 percent disabling from December 18, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. E. Turner, II

INTRODUCTION

The Veteran had active duty service from November 1965 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, August 2008, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's sinus disorder is not related to service.  

2.  The Veteran's bilateral foot disorder prior to December 18, 2010, has not been manifested by more than mild symptoms relieved by built up shoe or arch support.  

3.  The Veteran's bilateral foot disorder from December 18, 2010, has not been manifested by more than severe symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. § 1110, 1131 (2013); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a disability rating in excess of non-compensable for a bilateral foot disorder prior to December 18, 2010, have not been met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).

3.  The criteria for a disability rating in excess of 30 percent for a bilateral foot disorder from December 18, 2010, have not been met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated April 2007, August 2008, and October 2009 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, additional military medical records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The duty to assist has also been fulfilled.  The Veteran was afforded VA examinations to evaluate his service-connected flat feet in May 2008, October 2009, and December 2010.  The substance of these examinations are discussed below and the Veteran has not asserted any deficiency thereof.  While the Veteran's Representative has asserted that a new rating examination is overdue, for the reasons set forth in the merits section of this decision, there is no duty under the circumstances of this case to provide the Veteran with yet another VA examination to assess service-connected flat feet.  

The Veteran was provided a VA medical examination in November 2011 for sinusitis, with an addendum opinion provided July 2012, for the development of his claim.  The Veteran's representative disagreed with the July 2012 sinusitis opinion as inadequately addressing in-service allergies.  However, contrary to the representative's assertion, the VA examiner did distinguish between allergies and sinusitis explaining how the Veteran was treated with antibiotics during active duty service, indicative of treatment for conditions other than allergies, and distinguishing allergies from the Veteran's resolved, acute episodes of sinusitis.  Thus, although the Veteran's representative stated that he felt the examination to be inadequate, the Board finds that the July 2012 VA examination and opinion was adequate.  An adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The July 2012 VA examiner reviewed the Veteran's pertinent medical history, reviewed the November 2011 VA exam, and provided an adequate discussion of relevant symptomatology as related to sinusitis.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  The Board finds that no further development is necessary to reach a decision on the claim.  

Service Connection for Sinusitis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014).

The Veteran is seeking service connection for sinusitis.  Service treatment records have been reviewed and reflect the Veteran sought treatment for several episodes of upper respiratory disorders throughout his period of active duty service.  For example, sinusitis was diagnosed in 1972 and treated with medication.  Acute sinusitis was again treated in 1979.  The Veteran sought treatment throughout his service years for colds, upper respiratory infections, nasal congestion, sore throat, and runny nose.  However, on his separation Report of Medical History, the Veteran checked "NO" next to sinusitis under the heading "Have you had or do you have now" indicating that he did not believe he had sinusitis in service.  Additionally, A VA examination dated March 1986 noted normal sinuses and normal visible mucosas.  

In April 2000 the Veteran underwent a radiographic study that indicated extensive sinusitis.   A May 2001 treatment note indicated the Veteran had obstructive sleep apnea and was unable to comply with nasal CPAP.  The Veteran underwent extensive surgery that involved his sinuses, and the removal of his tonsils and uvula.  Following surgery, the Veteran developed chronic and acute sinusitis.  In a December 2001 post surgery follow-up, the Veteran was found to have extensive sinusitis although there was extensive improvement in the right maxillary sinus.  

In November 2011 the Veteran was afforded a VA examination.  The examiner reviewed the claims file, medical history, and relevant medical evidence.  Based on his examination and the Veteran's presentation of symptoms the examiner indicated the Veteran had allergic rhinitis and chronic sinusitis affecting his frontal and maxillary sinuses.  An addendum was added to the VA examination in July 2012 in order to provide the requested medical opinion that was not provided in November 2011.  The July 2012 examiner reviewed the Computerized Patient Record System (CPRS), and the November 2011 examination and the claims file.  The examiner explained that chronic sinusitis is not caused by acute bouts of sinusitis relieved with antibiotics; it is usually associated with allergic conditions.  The examiner opined that the Veteran's current condition of chronic sinusitis is not caused by or a result of his episodes of acute sinusitis while in service.  The examiner further stated that each episode in service was successfully treated and resolved.   

Therefore, although the service treatment records reflect the Veteran experienced episodic upper respiratory problems, including sinusitis during active duty service, he did not experienced any chronic sinus disability during active service.  A March 1986 VA examination, conducted approximately three months after the Veteran retired from active duty service, indicated normal sinuses with normal visible mucosas.  Additionally, post-service treatment records indicate the Veteran began to experience chronic sinusitis in 2000, 15 years after his active duty service concluded.  

Based on the foregoing, the evidence does establish the Veteran previously experienced isolated incidences of acute sinusitis during his 20 years of active duty service.  Although he does now have a diagnosis of chronic sinusitis, the medical evidence and medical opinion do not establish a nexus between his current disease and his symptoms in service.  Indeed, upon separating for service the Veteran indicated on his Report of Medical History that he did not have sinusitis.  Because there is no nexus between the in-service symptoms and the current condition, the appeal is denied.  

In reaching the above conclusion on the issue, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 517(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating for Bilateral Flat Feet 

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection, separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  In this respect, the Court also has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  While Diagnostic Code 5276 is not clearly based on limitation of motion measurement, the provisions of 38 C.F.R. §§ 4.40, 4.45, appear to still apply because limitation of movement of the feet are contemplated by the relevant diagnostic code.

The Veteran seeks an increased rating for his service connected bilateral foot disorder.  The Veteran has been service connected at the non-compensable level since January 1, 1986.  In April 2008, the Veteran filed a claim for an increased rating based on foot pain and his disability rating was increased to 30 percent in July 2012, effective as of December 18, 2010.

38 C.F.R. § 4.71(a), Diagnostic Code 5276 provides for the following ratings:  A mild, noncompensable rating is assigned when the Veteran's symptoms are relieved by built-up shoe or arch support.  

A 10 percent rating is assignable for moderate flatfoot, requires weight bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, either bilateral or unilateral.  

A 30 percent rating is assignable for severe bilateral flatfoot, which requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use, accentuated indication of swelling on use, characteristic callosities.  (Unilateral severe flatfoot is rated at 20 percent.)  

And a 50 percent rating is for assignment for pronounced bilateral flatfoot, which requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  (Unilateral pronounced flatfoot is rated at 30 percent.)   

Bilateral Feet Rating Prior to December 2010

The Veteran underwent a VA examination in May 2008 to determine the severity of his service connected bilateral foot disorder.  The examiner reviewed the Veteran's medical history noting the Veteran used custom shoes with relief.  The Examiner noted the Veteran did not limp, had bilateral arches, and his Achilles tendons tracked midline.  The examiner noted the Veteran had palpable pedal pulses, that his right ankle was puffy, and that his feet were absent callouses.  There was no pain observed on manipulation of the feet, although there was diffuse tenderness on the plantar surfaces of both feet.  Contemporaneous X-rays failed to indicate pes planus but bilateral calcaneal spurs were indicated.  

In October 2009, the Veteran underwent a second VA examination for his bilateral foot disorder.  The VA examiner noted the claims file was not available to review.  However, the examiner was able to note the Veteran's reported medical history and provide an objective physical examination.  The Veteran reported that custom inserts and special shoes did help with pain relief although he also reported flare ups that could only be relieved by rest and acetaminophen.  The examiner noted no callosities and that the Achilles were midline.  The examiner noted some pain upon manipulation along the arches of the Veteran's bilateral feet to the toes.  The examiner noted that the arches were diminished.  X-rays taken in conjunction with the VA exam indicated bilateral calcaneal spurs and mild hallux valgus bilaterally.  Mild hammering of the toes was also indicated by X-ray.  Lateral weight-bearing views were not obtained therefore pes planus could not be evaluated by the examiner.  Compared with the 2008 X-rays, the Veteran's calcaneal spurs were noted as not significantly changed.  The examiner opined that the Veteran had diminished arches bilaterally with bilateral calcaneal spurs.  

After a thorough review of the evidence of record, the Board concludes that a rating in excess of non-compensable is not warranted for the Veteran's service connected bilateral foot disorder for the period prior to December 18, 2010.  The evidence of record for this time period fails to demonstrate objective evidence of weight bearing line over medial to great toe, inward bowing of the tendo Achilles, which are needed to establish the next higher 10 percent rating for bilateral or unilateral pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Although the October 2009 VA examiner did find there were complaints of some pain on manipulation of the feet, the Veteran's symptoms were generally relieved with orthotics during this time period. While the Veteran complained of flare-ups which required rest and use of acetaminophen, the lack of the other criteria associated with moderate symptoms weighs against the assignment of the of the next higher rating of 10 percent.  In relation to the DeLuca factors and upon application of the provisions of 38 C.F.R. §§ 4.40, 4.45 in conjunction with the symptoms discussed above, the Board finds that the occasional flare-ups that manifest just pain is encompassed by the noncompensable rating assigned for this time-period.     

Bilateral Feet Rating from December 2010

During the pendency of the appeal, the Veteran underwent an additional VA examination in December 2010 for his bilateral foot disorder.  At that examination, the examiner reported the Veteran had constant burning foot pain that limited his activities and used custom orthotic inserts and special shoes. The Veteran reported being able to stand for 10 minutes and walk for 5-7 minutes.  The examiner noted "callous formation plantar service medial border below both great toes" and moderate calcaneal spurs evidenced by X-Ray.  Based on the examination indicating the Veteran used orthotic inserts and special shoes without relief from pain and markedly deforming calcaneal spurs, the Veteran's disability rating was increased to 30 percent.

Neither the Veteran nor his representative have indicated that the Veteran's bilateral foot disorder has worsened since December 2010; the Veteran's representative merely argued that a new rating examination was long overdue.  However, medical treatment records are silent for complaints of bilateral foot pain or foot problems since December 2010.  Medical treatment records do indicate that during the pendency of the appeal, the Veteran complained of chronic right knee pain in May 2011 and June 2011, and the Veteran requested a knee brace in June 2011 for his right knee.  The Veteran has also continuously complained about his low back since April 2008, and in April 2010 the Veteran complained of chronic intermittent aching exacerbated by walking and standing and alleviated by medication and arch support.  The Veteran did not mention any worsening of his bilateral foot disorder during any of the right knee and low back pain medical visits, and there has been no additional evidence submitted concerning the bilateral foot disorder.  Because it is reasonable to expect that the Veteran would have submitted evidence of worsening of his service connected condition, especially since he continually sought treatment for other joint and musculoskeletal disorders during the course of the appeal, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  Consequently, the Board finds that the preponderance of the evidence shows that the Veteran did not have any worsening or increase in disability of his bilateral foot disorder, and thus a new VA examination is not warranted.  

After a thorough review of the evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted for the Veteran's service connected bilateral foot disorder for the period from December 18, 2010.  The evidence of record for this time period fails to demonstrate objective evidence for pronounced bilateral flatfoot, which requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, which is required for the next higher 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Additional Considerations

Additionally, the evidence of record does not show that the Veteran has weak foot (5277), claw foot (5278), metatarsalgia (5279), hallux ridigus, (5281), or nonunion or malunion of the tarsal or metatarsal bones (5283) (see December 2010 VA examination report).  Therefore, those codes are not appropriate.  

A single October 2009 radiographic study did indicate mild hallux valgus (5280), and mild "hammering of the toes" (5282).  However, to meet the highest rating of 10 percent for hallux valgus, unilateral, the criteria requires operated with resection of the metatarsal head; or severe, if equivalent to amputation of great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Hammertoe requires all toes, unilateral, without claw foot to meet the highest disability rating for that condition, 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  The October 2009 VA examiner did not indicate that the mild impairments demonstrated by X-ray rose to the level of severity described by the above Diagnostic Codes.  Also, the Veteran is currently rated at 30 percent for bilateral foot disorder.  The Veteran's 30 percent disability rating under Diagnostic Code 5276 contemplates marked deformity and thus allows for a higher rating for multiple symptomatologies under that diagnostic code.  It would not benefit the Veteran to rate him under a different Diagnostic Code as the Veteran is entitled to a higher disability rating under Diagnostic Code 5276.  

The Board as also considered the application of 38 C.F.R. § 4.71a, Diagnostic Code 5284 for "Foot injuries, other," which provides for rating in excess of the noncompensable rating assigned for the period prior to December 18, 2010.  However, the Board does not find this provision applicable because the Veteran is service-connected for, and clearly suffers from flat feet, which is specifically rated under Diagnostic Code 5276 (pes planus).                                               


Conclusion

The Board acknowledges that the Veteran has made no assertion that his service connected bilateral foot disorder has worsened since his last VA examination.  As noted above, the Veteran's symptomatology and treatment for bilateral painful feet do not meet the criteria set forth in the applicable regulations that would permit a higher rating than non-compensable for the period prior to December 18, 2010, or a rating in excess of 30 percent from December 18, 2010.  

The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of non-compensable for his bilateral foot disorder for the period prior to December 18, 2010, and against a rating in excess of 30 percent, for the period from December 18, 2010.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  A further staged rating is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's bilateral foot disorder manifested symptoms meriting a higher disability rating.  

The Board emphasizes that it has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's bilateral foot disorder. And the provisions of 38 C.F.R. §§ 4.40, 4.45, but that the rating herein upheld encompass these factors. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service connected bilateral foot disorder, rated by analogy to pes planus See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, is manifested by pain which impairs his ability to stand and walk for long periods.  The resulting impairment is contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  The Board acknowledges that the Veteran has other service connected disabilities; however, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service connected disability presents an exceptional or unusual disability that is not contemplated by the rating schedule.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disorder because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 
	
ORDER

Entitlement to service connection for a sinus disorder, to include sinusitis is denied.

A compensable disability rating for a bilateral foot disorder prior to December 18, 2010, is denied.

A rating in excess of 30 percent for bilateral foot disorder from December 18, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


